


Exhibit 10.19
BORGWARNER INC.
RETIREMENT SAVINGS EXCESS BENEFIT PLAN
(as Amended and Restated Effective January 1, 2009)
1. Purpose of the Plan.
The BorgWarner Retirement Savings Plan (the “RSP”) was established by BorgWarner
Inc., to provide its employees and the employees of its subsidiaries and
affiliates with a method of long-term savings. This BorgWarner Retirement
Savings Excess Benefit Plan (the “Excess Plan” or “Plan”) was established to
provide benefits to certain employees whose participation in and benefits under
the RSP are limited by provisions in the Internal Revenue Code of 1986, as
amended, including, without limitation, Sections 401(a)(17), 401(k)(3), 401(m),
402(e) and 415 of the Code.
The Excess Plan was originally established effective as of January 27, 1993 as
the Borg-Warner Automotive Inc. Retirement Excess Savings Excess Benefit Plan
and since renamed the BorgWarner Inc. Retirement Savings Excess Benefit Plan.
This amendment and restatement of the Plan is effective January 1, 2009.
2. Definitions.
For purposes of this Excess Plan, the use of terms defined in the RSP shall have
the same meaning when used herein, and the following terms, when used herein,
shall have the following meanings, unless, in either case, the context clearly
indicates otherwise.
2.01 Account. The term “Account” means, with respect to any Participant, the
Participant’s Supplementary Company Retirement Account and the Participant’s
Supplementary Savings Account.
2.02 Beneficiary. The term “Beneficiary” means the person, persons or trust
designated to receive a benefit under the RSP after the death of a Participant.
2.03 Code. The term “Code” means the United States Internal Revenue Code of 1986
and any successor thereto.
2.04 Code Section 409A. The term “Code Section 409A means Section 409A of the
Code, and the regulations and other guidance issued by the Treasury Department
and the Internal Revenue Service thereunder.
2.05 Company. The term “Company” means, individually, the Corporation and the
Corporation’s divisions, subsidiaries, joint ventures and affiliates which are
participating in the Excess Plan. Divisions of the Corporation shall participate
in the Excess Plan as determined from time to time by the Committee.
Subsidiaries and affiliates shall participate in the Excess Plan by taking
appropriate corporate action with the Committee’s consent.
2.06 Compensation. The term “Compensation” means the regular salary, overtime
pay and any bonus during any Plan Year; provided, however, that for purposes of
determining the amount credited to the Supplemental Retirement Accounts under
Sections 5 and 6 hereof, the Compensation of each Participant shall include such
Participant’s Before-Tax Contributions under the RSP, and such term shall not be
limited to the maximum amount of the Participant’s Compensation taken into
consideration for purposes of the RSP.
2.07 Employee. The term “Employee” means an Employee of the Company as defined
in the RSP.
2.08 Participant. The term “Participant” means any Employee participating in the
RSP (i) whose annual compensation is equal to or in excess of the
Section 401(a)(17) compensation limit or more, and (ii) whose participation in
and benefits under the RSP are limited by provisions in the Code, including,
without limitation, Sections 401(a)(17), 401(k)(3), 401(m), 402(g)(1) and 415 of
the Code.
2.09 Plan Year. The term “Plan Year” means the accounting year of the RSP, which
is maintained on a January 1 through December 31 basis.
2.10 Pre-2005 Account Balance. The Term “Pre-2005 Account Balance” means the
amounts credited to the Excess Plan on behalf of a Participant prior to
January 1, 2005, and earnings thereon, that were vested as of December 31, 2004.

1

--------------------------------------------------------------------------------




2.11 Post-2004 Account Balance. The Term “Post-2004 Account Balance” means the
amounts credited to the Excess Plan on behalf of a Participant on or after
January 1, 2005 or that vested on or after January 1, 2005, and earnings
thereon.

2

--------------------------------------------------------------------------------




2.12 Separation from Service. the term “Separation from Service” means the date
on which a Participant dies, retires, or otherwise has a termination of
employment from the Company within the meaning of Code Section 409A and Treasury
Regulation Section 1.409A-1(h), or its successor.
2.13 Supplementary Company Retirement Account. The term “Supplementary Company
Retirement Account” means the account maintained for a Participant to which is
credited the amount determined under Section 5 hereof, adjusted as determined
under Section 10 hereof.
2.14 Supplementary Savings Account. The term “Supplementary Savings Account”
means the account maintained for a Participant to which is credited the amount
determined under Section 6 hereof, adjusted as determined under Section 10
hereof
2.15 Unforeseeable Emergency. The term “Unforeseeable Emergency” means a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant, the Participant’s spouse, the Participant’s dependent (as
defined in Code Section 152, without regard to Section 152(b)(1), (b)(2), and
(d)(1)(B)), or a Beneficiary; loss of the Participant’s property due to casualty
(including the need to rebuild a home following damage to a home not otherwise
covered by insurance, for example, as a result of a natural disaster); or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond
the control of the Participant. The types of events which may qualify as an
Unforeseeable Emergency may be limited by the Committee.
2.16 Valuation Date. The term “Valuation Date” means a date as of which each
Investment Fund under the RSP is valued and the Participant’s Accounts adjusted
as provided in Article 10 thereof. Each business date (any day on which the New
York Stock Exchange is open for trading and on which the principal office of the
Administrative Services Provider, as such term is defined in the RSP, is open)
during the Plan Year shall be deemed a Valuation Date.
3. Administration.
3.01 Generally. This Excess Plan shall be administered by a committee of one or
more persons established and appointed by the Corporation to administer the RSP
(the “Committee”). The Committee shall have the sole responsibility for the
administration of the Excess Plan. A Committee member may resign by written
notice to, or may be removed by, the Corporation, which shall appoint a
successor to fill any vacancy on the Committee, howsoever caused. An Employee’s
membership on the Committee shall automatically terminate upon such Employee’s
termination of employment with the Corporation and all of the Corporation’s
subsidiaries, joint ventures and affiliates.
3.02 Appointment and Duties of the Committee. The Committee may delegate its
responsibilities hereunder to one or more persons to serve at the Committee’s
discretion. The Committee or its delegate(s) shall have such powers as may be
necessary to discharge its duties hereunder, including, but not by way of
limitation, the following:
(i)
To administer and enforce the Excess Plan, including the discretionary and
exclusive authority to interpret the Excess Plan, to make all factual
determinations under the Excess Plan and to resolve questions as between the
Company and Participants or Beneficiaries, including questions which relate to
eligibility and distributions from the Excess Plan, to remedy possible
ambiguities, inconsistencies or omissions, and decisions on claims which shall,
subject to the claims procedures under the Excess Plan, be conclusive and
binding upon all persons hereunder, including, without limitation, Participants,
other employees of the Company, Beneficiaries, and former Participants, and
their executors, administrators, conservators, or heirs;

(ii)
To prescribe procedures to be followed by Participants or Beneficiaries filing
applications for benefits;

(iii)
To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Excess Plan;

(iv)
To receive from the Company and from Participants such information as shall be
necessary for the proper administration of the Excess Plan;

(v)
To furnish the Company, upon request, such reports with respect to the
administration of the Excess Plan as are reasonable and appropriate;

(vi)
To receive, review and keep on file (as it deems convenient or proper) reports
of the receipts and disbursements under the Excess Plan;

(vii)
To appoint or employ individuals to assist in the administration of the Excess
Plan and any other agents it deems advisable, including legal counsel, third
party administrators (“TPAs”), and such clerical, medical, accounting, auditing,
actuarial and other services as it may require in carrying out the provisions of
the


3

--------------------------------------------------------------------------------




Excess Plan or in connection with any legal claim or proceeding involving the
Excess Plan, to settle, compromise, contest, prosecute or abandon claims in
favor of or against the Excess Plan; and
(viii)
To discharge all other duties set forth herein.


4

--------------------------------------------------------------------------------




3.03 Recusal. No member of the Committee shall participate in any action on any
matters involving solely his or her own rights or benefits as a Participant
under the Excess Plan, and any such matters shall be determined by the other
members of the Committee.
3.04 Direction on Payments. The Committee, or the person or persons designated
by the Committee, shall review and approve all distributions from the Excess
Plan, including requests for distributions by reason of an Unforeseeable
Emergency.
3.05 Actions by the Committee. The Committee may act at a meeting or by writing
without a meeting, by the vote or assent of a majority of its members. The
Committee may adopt such by-laws and regulations as it deems desirable for the
conduct of its affairs and the administration of the Excess Plan. A dissenting
Committee member who, within a reasonable time after he or she has knowledge of
any action or failure to act by the majority, registers his or her dissent in
writing delivered to the other Committee members shall not be responsible for
any such action or failure to act.
3.06 Expenses of the Committee. Members of the Committee shall not receive
compensation from the Excess Plan for those services they perform as the
Committee members while employed by the Company. Any and all necessary expenses
related to Excess Plan administration shall be paid by the Corporation and each
participating Company but may be charged against Excess Plan Accounts.
3.07 Records of the Committee. The Committee shall keep a record of all of its
meetings and shall keep all such books of account, records and other data as may
be necessary or desirable in its judgment for the administration of the Excess
Plan. The Committee may retain a TPA to perform some or all of its Excess Plan
record-keeping functions.
3.08 Information from Participant. The Committee may require a Participant to
complete and file with the Committee written or electronic forms approved by the
Committee, and to furnish all pertinent information requested by such Committee.
The Committee may rely upon all such information so furnished, including the
Participant’s current mailing address.
4. Eligibility.
An Employee who meets the criteria established to be a Participant, as set forth
herein, shall be eligible for benefits hereunder; provided, however, that in no
event shall a Participant who is not entitled to benefits under the RSP be
eligible for a benefit under this Excess Plan.
5. Supplementary Company Retirement Account.
The Corporation shall credit an amount to each Participant’s Supplementary
Company Retirement Account equal to the excess of (i) the Company Retirement
Contributions that would have been made under the RSP in a Plan Year, without
regard to any limitations on such Company Retirement Contributions contained in
the RSP and/or any cap on Compensation therein, over (ii) the actual Company
Retirement Contribution made under the RSP.
6. Supplementary Savings Account.
The Corporation shall credit an amount to each Participant’s Supplementary
Savings Account equal to the excess of (i) the Company Matching Contributions
that would have been made under the RSP in a Plan Year, without regard to any
limitations on such Company Matching Contributions contained in the RSP and/or
any cap on Compensation therein, over (ii) the actual Company Matching
Contribution made under the RSP.
7. No Participant Contributions.
Contributions to the Excess Plan by Participants, whether on a salary reduction
basis or otherwise, are not required and are not permitted.
8. Vesting.
The amounts credited to a Participant’s Supplementary Company Retirement Account
and his Supplementary Savings Account shall vest in the same manner as under the
RSP.
9. Distribution of Benefits.
9.01 Generally. A Participant’s vested Account shall be distributed to him or
her as follows:

5

--------------------------------------------------------------------------------




(i)
Pre-2005 Account Balances. A Participant’s vested Pre-2005 Account Balance shall
be distributed to him or her in cash in a single sum within thirty (30) days
following the date of the Participant’s Separation from Service.

(ii)
Post-2004 Balances. A Participant’s vested Post-2004 Account Balance shall be
distributed to the Participant in cash in a single sum in the seventh month
following the month in which the Participant’s Separation from Service occurs.

9.02 No In-Service Withdrawals or Loans. No in-service withdrawals or
Participant loans are available under the Excess Plan.
9.03 Unforeseeable Emergency. A Participant or Beneficiary entitled to vested
benefits under the Excess Plan may request a single-sum distribution in cash to
satisfy an Unforeseeable Emergency. The distribution shall be limited to the
amount necessary to satisfy the Unforeseeable Emergency (including any
applicable federal, state or local taxes attributable to such distribution), and
shall not exceed the current value of the Participants vested Account balance.
The determination of the existence of an Unforeseeable Emergency and the
approval of an Unforeseeable Emergency distribution shall be made by the
Committee. Approval shall be given only if, taking into account all of the facts
and circumstances, failure to grant such request would result in a severe
financial hardship to the Participant or Beneficiary. Approval shall not be
granted if such hardship is or may be relieved through insurance, by liquidation
of his or her assets (to the extent such liquidation would not itself cause
severe financial hardship). The amount of payment permitted hereunder shall in
no event exceed the amount permitted under Treasury
Regulation Section 1.409A-3(i)(3)(ii), or its successor.
10. Investments.
10.01 On each Valuation Date, for each Participant, the Corporation shall
determine in which of the Investment Funds under Article 9 of the RSP the
accounts of the Participant under the RSP were invested for that Valuation Date.
The Corporation shall then credit the Participant Supplementary Company
Retirement Account and Supplementary Savings Account to reflect (i) earnings or
expenses and recognized gains or losses of the Investment Funds since the
preceding Valuation Date and (ii) any adjustments reflecting a revaluation in
the total fair market value of the Investment Funds that have been made by the
Trustee under the RSP, as if the Participant’s Supplementary Company Retirement
Account had been invested in the same proportion and manner as his Company
Retirement Account under the RSP, and as if his Supplementary Savings Account
had been invested in the same proportion and manner as his Savings Account under
the RSP. The Committee may instead offer Participants different investment funds
options than the Investment Funds offered under the RSP or allow Participants to
invest their Accounts under the Plan in a different manner than then manner in
which the Participants invest their accounts under the RSP.
11. Unfunded Status.
11.01 All benefits payable under this Excess Plan to or on behalf of
Participants who were employed by the Corporation shall be paid from the general
assets of the Corporation and all benefits payable to or on behalf of
Participants who were employed by any Company which has adopted this Excess Plan
shall be paid from the general assets of such Company. If the Corporation or any
Company which has adopted this Excess Plan, in its sole discretion, establishes
a fund or account for the payment of benefits hereunder, the Participant, his
Beneficiary or Beneficiaries, or any other person shall not have, under any
circumstances, any interest whatever in such fund or account or in any
particular property or assets of the Corporation or of such Company by virtue of
this Excess Plan, and the rights of the Participant, his Beneficiary or
Beneficiaries or any other person who may claim a right to receive benefits
under this Excess Plan shall at all times be no greater than the rights of a
general unsecured
creditor of the Corporation or of such Company. The Participant shall not be
entitled to any payments from the trust fund maintained under the RSP on the
basis of any benefits to which he may be entitled under this Excess Plan.
11.02 If the Committee shall find that a Participant, former Participant or
Beneficiary is unable to care for his affairs because of illness or accident, or
is a minor, or has died, the Committee may direct that any payment due him,
unless claim therefor shall have been made by a duly appointed legal
representative, shall be paid to his spouse, a child, a parent or other blood
relative or to a person with whom he resides, and any such payment so made shall
be in complete discharge of the liabilities of Excess Plan therefor.
11.03 Subject to all applicable laws relating to unclaimed property, if the
Committee mails by registered or certified mail, postage prepaid, to the last
known address of a Participant or Beneficiary, a notification that he is
entitled to a distribution hereunder, and if the notification is returned by the
United States Postal Service as being undeliverable because the addressee cannot
be located at the address indicated and if the Committee has no

6

--------------------------------------------------------------------------------




knowledge of such Participant’s or Beneficiary’s whereabouts within 3 years from
the date the notification was mailed, or if within 3 years from the date the
notification was mailed to such Participant or Beneficiary he does not respond
thereto by informing the Committee of his whereabouts, then, and in either of
said events, upon the December 31 coincident with or next succeeding the third
anniversary of the mailing of such notification, the undistributed amount in the
Supplementary Company Retirement Account of such Participant or Beneficiary
shall be paid to the person or persons who would have been entitled to take such
share in the event of the death of the Participant or Beneficiary whose
whereabouts are unknown, assuming that such death occurred as of the December 31
coincident with or next succeeding the third anniversary of the mailing of such
notification.
11.04 No Participant, former Participant or Beneficiary or any other person
shall have any interest in or right under the Excess Plan in any part of the
assets or earnings held in the RSP Trust or in any other trust established by
the Corporation.
11.05 Whenever in the administration of the Excess Plan action is required, such
action shall be uniform in nature as applied to all persons similarly situated,
and no such action shall be taken which shall discriminate in favor of Employees
who are officers, shareholders or highly compensated Employees.
11.06 Any action by the Committee pursuant to the provisions of the Excess Plan
may be evidenced by written instrument executed by any person authorized by the
Committee to take such action, and any fiduciaries shall be fully protected in
acting in accordance with any such written instrument received by them.
12. Claims Procedures.
12.01 Filing A Claim. It is intended that the benefits under the Excess Plan to
which a Participant is entitled be paid at the time provided for their
distribution without the Participant being required to make a claim for such
benefits. If, however, a Participant or Beneficiary (“Claimant”) does not
receive the benefits which the Claimant believes he or she is entitled to
receive under the Excess Plan, the Claimant may file a claim for benefits with
the Committee. A claim shall be made by filing a written request with the
Committee on a form provided by the Committee, which shall be delivered to the
Committee and, in the case of a request for a distribution on account of an
Unforeseeable Emergency, be accompanied by such substantiation of the claim as
the Committee considers necessary and reasonable. If the claims procedure form
made available by the Committee does not contain information on where to file
the claim, the claim may be submitted to the human resources office at the site
where the Claimant is employed.
12.02 Denied Claims. If a claim is denied in whole or in part, the Claimant
shall receive a written or electronic notice explaining the denial of the claim
within ninety (90) days after the Committee’s receipt of the claim. The
Committee may appoint one or more persons or a committee of one or more persons
to act as the claims administrator for the Excess Plan. If the Committee (or its
delegate) determines that for reasons beyond its control, a ninety (90) day
extension of time is necessary to process the claim, the Claimant shall be
notified in writing of the extension and reason for the extension within ninety
(90) days after the Committee (or its delegate)’s receipt of the claim. The
written extension notification shall also indicate the date by which the
Committee (or its delegate) expects to render a final decision. A notice of
denial of claim shall contain the following: the specific reason or reasons for
the denial; reference to the specific provisions of the Excess Plan on which the
denial is based; a description of any additional materials or information
necessary for such Claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Excess Plan’s
review procedures and the time limits applicable to such procedures, including a
statement of the Claimant’s right to bring a civil action under Section 502(c)
of ERISA following an adverse determination on review.
12.03 Review of Denied Claims. To request a review of a denied claim, a Claimant
must file a written request for review within sixty (60) days after receiving
written notice of the denial. The Claimant may submit written comments,
documents, records and other relevant information in support of the claim. A
Claimant shall be provided, upon request and without charge, reasonable access
to, and copies of, all documents, records, and other information relevant to the
Claimant’s claim. A document, record, or other information shall be considered
relevant if it: (i) was relied upon in denying the claim; (ii) was submitted,
considered or generated in the course of processing the claim, regardless of
whether it was relied upon; (iii) demonstrates compliance with the claims
procedures process; or (iv) constitutes a statement of policy for the Excess
Plan or guidance concerning the denied claim.
12.04 Decisions on Reviewed Claims. The Committee (or its delegate) will notify
the Claimant in writing of its decision on the appeal. Such notification will be
in a form designed to be understood by the Claimant. If the claim is denied in
whole or in part on appeal, the notification will also contain: the specific
reason or reasons for the denial; reference to the specific provisions of the
Excess Plan on which the determination is based; a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all

7

--------------------------------------------------------------------------------




documents, records, and other information relevant to the Claimant’s claim for
benefits; and a statement that the Claimant has a right to bring an action under
Section 502(a) of ERISA. A document, record, or other information shall be
considered relevant if it: (i) was relied upon in denying the claim; (ii) was
submitted, considered or generated in the course of processing the
claim, regardless of whether it was relied upon; (iii) demonstrates compliance
with the claims procedures process; or (iv) constitutes a statement of policy
for the Excess Plan or guidance concerning the denied claim. Such notification
will be given by the Committee (or its delegate) within sixty (60) days after
the complete appeal is received by the Committee (or its delegate) (or within
one hundred twenty (120) days if the Committee (or its delegate) determines
special circumstances require an extension of time for considering the appeal,
and if written notice of such extension and circumstances is given to the
Claimant within the initial sixty (60) day period). Such written extension
notice shall also indicate the date by which the Committee (or its delegate)
expects to render a decision.
12.05 Review Procedures. In reviewing a denied claim, the reviewer shall take
into consideration all comments, documents, records, and other information
submitted by the Claimant in support of the claim, without regard to whether
such information was submitted or considered in the initial determination.
12.06 Exhaustion of Remedies; Filing of Legal Actions. A claimant may not bring
any legal action relating to a claim for benefits under the Excess Plan unless
and until the claimant has followed the claims procedures under the Excess Plan
and exhausted his or her administrative remedies under such claims procedures. A
claimant may not bring a legal action seeking payment of benefits under the
Excess Plan more than one year after the claimant has received written notice of
the decision on the review of his or her claim.
13. Amendment and Discontinuance.
The Committee may at any time amend or discontinue this Excess Plan. However, if
this Excess Plan should be amended and discontinued, the Corporation and any
Company which has adopted this Excess Plan, as the case may be, shall be liable
for any benefits accrued under this Excess Plan as of the date of such action
for Participants who are or have been employed by the Corporation or any such
Company. Such accrued benefits shall be the undistributed vested portion of the
Participant’s Supplementary Company Retirement Account balance as of such date
of amendment or discontinuance. Upon a termination of the Excess Plan, a
Participant’s Post-2004 Account Balance shall not be distributed prior to the
date on which it would be otherwise distributable as provided by Section 9 of
the Excess Plan except to the extent and in accordance with Treas. Regs. Section
1.409A-3(j)(4)(ix).
14. Restriction on Assignment.
The benefits provided hereunder are intended for the personal security of
persons entitled to payment under this Excess Plan and are not subject in any
manner to the debts or other obligations of the persons to whom they are
payable. The interest of any Participant or his Beneficiary or Beneficiaries may
not be sold, transferred, assigned, or encumbered in any manner, either
voluntarily or involuntarily, and any attempt so to anticipate, alienate, sell,
transfer, assign, pledge, encumber, or charge the same shall be null and void;
neither shall the benefits hereunder be liable for or subject to the debts,
contracts, liabilities, engagements, or torts of any person to whom such
benefits or funds are payable, nor shall they be subject to garnishment,
attachment, or other legal or equitable process, nor shall they be an asset in
bankruptcy. However, the restrictions herein shall not prevent the Committee
from satisfying the
requirements of a “qualified domestic relations order” as defined in
Section 441(1)(B) of the Code.
15. Continued Employment.
Nothing contained in this Excess Plan shall be construed as conferring upon a
Participant the right to continue in the employment of the Corporation or any
Company in any capacity or as otherwise affecting the employment relationship.
16. Liability of the Committee.
No member of the Committee shall be liable for any loss unless resulting from
his own fraud or willful misconduct, and no member shall be personally liable
upon or with respect to any agreement, act, transaction or omission executed,
committed or suffered to be committed by himself as a member of the Committee or
by any other member, agent, representative or employee of the Committee. The
Committee and any individual member of the Committee and any agent thereof shall
be fully protected in relying upon the advice of the following professional
consultants or advisors employed by the Corporation or the Committee: any
attorney insofar as legal matters are

8

--------------------------------------------------------------------------------




concerned, any accountant insofar as accounting matters are concerned, and any
actuary insofar as actuarial matters are concerned.
17. Indemnification.
The Corporation and any Company which has adopted this Excess Plan hereby
indemnifies and agrees to hold harmless and indemnify the members of the
Committee and all directors, officers, and employees of the Corporation and of
any Company which has adopted this Excess Plan against any and all parties
whomsoever, and all losses therefrom, including without limitation, costs or
defense and attorneys’ fees, based upon or arising out of any act or omission
relating to, or in connection with this Excess Plan other than losses resulting
from such person’s fraud or willful misconduct.
18. Termination of Service for Dishonesty.
If a Participant’s service with the Corporation or with any Company which has
adopted this Excess Plan, is terminated because of dishonest conduct injurious
to the Corporation or such Company, or if dishonest conduct injurious to the
Corporation or such Company committed by a Participant is determined by the
Corporation within one year after his service with the Corporation or such
Company is terminated, the Committee may terminate such Participant’s remaining
interest and benefits under this Excess Plan.
The dishonest conduct committed by a Participant that is injurious to the
Corporation or to any Company which has adopted this Excess Plan shall be
determined and decided by the Committee only after a full investigation of such
alleged dishonest conduct and an opportunity has been given the Participant to
appear before the Committee to present his case. The decision made by the
Committee in such cases shall be final and binding on all Participants and other
persons affected by such decision.
19. Binding on the Corporation, Company, Participants and Their Successors.
This Excess Plan shall be binding upon and inure to the benefit of the
Corporation and to the benefit of any Company which has adopted this Excess
Plan, their successors and assigns and the Participants and their heirs,
executors, administrators, and duly appointed legal representatives.
20. Rights of Affiliates to Participate.
Any Company participating in the RSP may, in the future, adopt this Excess Plan
provided the proper action is taken by the board of directors of such Company.
The administrative powers and control of the Corporation, as provided in this
Excess Plan, shall not be deemed diminished under this Excess Plan by reason of
the participation of any Company and the administrative powers and control
granted hereunder to the Committee shall be binding upon any Company adopting
this Excess Plan. Each Company adopting this Excess Plan shall have the
obligation to pay the benefits to its Participants who were in its employment
hereunder and no other Company shall have such obligation and any failure by a
particular employer to live up to its obligations under this Excess Plan shall
have no effect on any other Company. Any Company may discontinue this Excess
Plan at any time by proper action of its board of directors subject to the
provisions of Section 13.
21. Withholdings.
The Company shall withhold from any amount distributable to a Participant under
the Excess Plan any applicable federal, state or local income or employment
taxes or any other amounts required to be withheld by law. In addition, the
Company may withhold from a Participant’s currently payable salary, bonus or
other compensation any applicable federal, state or local income or employment
taxes that may be due upon the crediting of an amount to the Participant’s
Account.
22. Construction.
The headings in this Excess Plan have been inserted for convenience of reference
only and are to be ignored in any construction of the provision. Except when
otherwise clearly indicated by the context, when used in the Excess Plan words
in any gender shall include any other gender, and words in the singular shall
include the plural, and words in the plural shall include the singular.
23. Severability.
In the event any provision of the Excess Plan shall be held invalid or illegal
for any reason, any illegality or invalidity shall not affect the remaining
parts of the Excess Plan, but the Excess Plan shall be construed and

9

--------------------------------------------------------------------------------




enforced as if the illegal or invalid provision had never been inserted, and the
Committee shall have the right to correct and remedy such questions of
illegality or invalidity by amendment as provided by the Excess Plan.
24. Law Governing.
This Excess Plan shall be construed in accordance with and governed by the laws
of the State of Michigan.
25. No Offets Permitted.
The Company shall not offset a distribution to a Participant or otherwise reduce
the Account balance of a Participant to satisfy any debt or other obligation
owed by the Participant to the Company.
26. No Postponement of Distributions.
A Participant shall not be entitled to postpone the distribution of his of her
Account beyond the date on which it is distributable to him or her under the
terms of the Excess Plan.
27. Code Section 409A.

10

--------------------------------------------------------------------------------




The Excess Plan is intended to constitute a plan of deferred compensation that
meets the requirements for the deferral of income taxation under Code
Section 409A. It is intended that the provisions of the Excess Plan comply with
Code Section 409A and all provisions of the Excess Plan shall be construed in a
manner consistent with the requirements for avoiding taxes or penalties under
Code Section 409A.
27.01 A Participant’s Separation from Service shall not be deemed to have
occurred for purposes of any provision of the Excess Plan providing for the
payment of amounts upon or following a Separation from Service unless such
termination is also a “Separation from Service” within the meaning of Code
Section 409A and, for purposes of any such provision of the Excess Plan,
references to a “resignation,” “termination,” “termination of service” or like
terms shall mean Separation from Service.
27.02 The Excess Plan satisfies the requirement under Code Section 409A with
respect to Post-2004 Account Balances that any distribution of deferred
compensation to a Participant who is a “specified employee” of the Company
(within the meaning of that term under Section 409A(2)(A) of the Code) on
account of his or Separation from Service not be made or provided prior to the
earlier of (i) the expiration of the six-month period measured from the date of
the Participant’s Separation from Service or (ii) the date of the Participant’s
death by providing that all distributions of Post-2004 Account Balances be
distributed in a single sum in the seventh month following the month in which
the Participant’s Separation from Service occurs.
27.03 No payment or distribution of Post-2005 Account Balances shall be
accelerated, except as permitted under Code Section 409A. Nothing contained
herein shall enable the Committee to accelerate payments because of the
financial condition of the Corporation.
27.04 To the extent that any provision of this amendment is considered to have
changed the time or form of payment of deferred compensation, for a payment that
is payable in 2009 or later, it is intended that the Code Section 409A
transition rules permitting such changes apply..
28. Plan History.
This Excess Plan was originally effective as of January 27, 1993, amended
effective as of May 16, 1994 and amended again as of October 1, 1994. This
Amendment and Restatement is effective January 1, 2009.



11